Citation Nr: 0015869	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1971 until 
March 1972 when he was separated under SDN 265 (character and 
behavior disorder) due to a condition diagnosed as a chronic, 
severe schizoid personality.  

An appeal has been taken from January 1996 rating action by 
the Department of Veterans Affairs (VA) Regional Office 
Detroit, Michigan, which denied entitlement to service 
connection for residuals of a low back injury.  In 
September 1997 the veteran and his spouse testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  

In a decision dated in March 1998 the Board denied 
entitlement to service connection for residuals of a low back 
injury.  The veteran then appealed the Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
joint motion dated in April 1999 the Secretary of Veterans 
Affairs and the veteran's representative requested that the 
March 1998 Board decision be vacated and the matter be 
remanded to the Board for further action.  In an order dated 
in April 1999 the Court vacated the Board's decision and 
remanded the case for further consideration.  The case is 
presently before the Board to consider the Court's decision 
and take appropriate action.  


REMAND

In the April 1999 joint motion it was noted that in the 
veteran's November 1995 application for VA benefits, he 
listed a Dr. Griswold, of Spring Lake, Michigan, as his 
treating physician.  When the veteran was examined by the VA 
in February 1996 he reported being treated by a Dr. Van Dyke 
in Grand Rapids, Michigan.  In November 1997 the veteran 
notified the regional office that he had been seen but not 
treated by Dr. H. Ottens and Dr. D. W. Grin and that 
Dr. Yousif I. Hamati of Orthopedic Associates of Muskegon was 
his current treating physician. Reports by Dr. Grin and Dr. 
Ottens were of record.  

The joint motion further indicated that, according to the 
veteran, he had seen a Dr. John Dykstra of Grand Rapids in 
1995 who had diagnosed chronic low back pain.  During the 
September 1997 Board hearing the veteran indicated he had 
been treated at a pain clinic in Ann Arbor by Dr. Rosenburg 
and by Dr. Dexter at a VA outpatient clinic in Grand Rapids.  
He submitted a statement on a prescription pad from a Dr. 
Overly that reflected that he had had chronic low back pain 
documented as far back as 1971.  

Based on the evidence submitted by the veteran of an 
inservice injury, a current diagnosis and a medical nexus 
between the two, his claim was determined to be well 
grounded.  It was indicated that, significantly, however, the 
Board denied the veteran's claim; finding that the medical 
nexus evidence was insufficient to etiologically link his 
current disability to service.  It was further indicated that 
there was no indication in the record that the VA attempted 
to obtain VA medical records from Dr. Griswold, Dr. Van dyke, 
Dr. Hamati, Dr. Dykstra, Dr. Rosenburg or Dr. Dexter.  It was 
also stated that it was unclear whether the records from Dr. 
Ottens and Dr. Grin were complete.  It was indicated that 
since the VA was on notice of additional medical records, 
including VA medical records, a remand was required to obtain 
that information and any medical records generated since the 
Board decision on appeal and for readjudication of the claim.  

The record also reflects a September 1997 statement by Robert 
H. Pierce, D.O., reflecting that the veteran had been a 
patient in his practice in the latter portion of 1968-1969 
and up through the early 1970's.  He had participated in many 
competitive sports including wrestling and had regular 
preathletic physical examinations.  Dr. Pierce stated that at 
that time there were no restrictions that were placed on him.  
He did not reveal any evidence of abnormal cardiac mechanism, 
hernias, neurogenic disease or musculoskeletal disorders.  

On the basis of the present record, the case is REMANDED to 
the regional office for the following action:  

1.  The veteran should be contacted and 
asked to provide the names and complete, 
current addresses of all physicians, 
other health care providers and medical 
facilities where he received treatment 
for back problems prior to, or subsequent 
to his military service.  

2.  The Regional Office should then 
contact Dr. Griswold, Dr. Van Dyke, Dr. 
Hamati, Dr. Dykstra, Dr. Rosenburg, Dr. 
Dexter, Dr. Ottens, Dr. Grin, Dr. Pierce 
and any other physicians, health care 
providers or medical facilities which the 
veteran indicated provided medical 
treatment for him for back problems at 
their addresses of record, or the updated 
current address provided by the veteran.  
The regional office should request that 
they provide complete copies of all 
records of such treatment of the veteran.  
Any such records obtained should be 
included with the claims file.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If any 
additional evidence is deemed necessary 
to complete the record, it should be 
obtained.  If the determination remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




